 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDexisting bargaining unit or policy considerations to the contrary, notto permit the severance of craft units in decertification cases in the faceof an established bargaining history on a broader basis. Similarly,for reasons more fully set forth in theCampbell Soupdecision, weshall no longer permit the severance of technical employees in decerti-fication proceedings 3Assuming, therefore, without deciding, that thetool designers are technical employees, we find that the existing bar-gaining unit of production and maintenance employees is the appro-priate unit.Accordingly, we shall dismiss the instant petition.,[The Board dismissed the petition.]MEMBER RODGERS took no part in the consideration of the above De-cision and Order.3Cf.,among others,Ciba Products Corporation,109 NLRB 873, wherein the Boardallowed the decertification of technical employees from an existing production and main-tenance unit.To the extent that this and like cases are inconsistent with the instantdecision,they are hereby overruled.INTERNATIONAL HARVESTER COMPANY, FARMALL WORKSandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, AND ITS FE LOCAL109, UAW-CIO, PETITIONERINTERNATIONAL HARVESTER COMPANY, FARMALL WORKSandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, AND ITS FE LOCAL109, UAW-CIO, PETITIONERINTERNATIONAL HARVESTER COMPANY, FARMALL WORKSandINTER-NATIONAL ASSOCIATION OF TOOL CRAFTSMEN, LOCAL No. 1, PETITIONER.Cases Nos. 13-RC-3910,13-RC-3911, and 13-RC-3977.February14,1955Supplemental Decision and Direction of ElectionsOn December 7, 1954, the Board issued its Decision in this proceed-ing, directing an election in Case No. 13-RC-3911 and reserving forfurther consideration the appropriate unit issues involved in CasesNos. 13-RC-3190 and 13-RC-3977.Having duly considered the mat-ter the Board now makes the following finding:As noted in the earlier Decision, International Union, United Auto-mobile, Aircraft, and Agricultural Implement Workers of America,CIO, and its FE Local 109, UAW-CIO, herein called Local 109,UAW-CIO, in Case No. 13-RC-3910, seeks to represent a unit of allemployees in departments 19, 27, and 57. This unit is consistent witha previously established machinist multidepartmental unit. In Case111 NLRB No. 103. INTERNATIONAL HARVESTER COMPANY607No. 13-RC-3977, International Association of Tool Craftsmen, LocalNo. 1, herein called Local No. 1, seeks to sever from this unit and torepresent separately all employees in department 27, consisting oftool- and die-makers, toolroom machinists, toolroom machine opera-tors, toolroom crib attendants, toolroom welders, toolroom heat treat-ers, precision grinders, precision gage grinders, gage and instrumentrepairmen, and tool- and die-maker's apprentices, but excluding twolaborers.The other parties 1 to this proceeding urge dismissal of Local No. 1'spetition because allegedly Local No. 1 does not meet the traditionalunion test for craft severance.'The record discloses that Local No. 1is a newly formed labor organization, having as its purpose the repre-sentation of employees in the tool- and die-making craft for collective-bargaining purposes, but which to date has obtained no such contract.The Board has recently reviewed the application of its traditionalunion test for craft severance cases, and has determined that a unionnewly organized for the sole and exclusive purpose of representingmembers of the particular craft involved meets the traditional craftunion test.'Accordingly, we find that Local No. 1 is a craft unionwhich may seek to sever tool and die craft employees from an existinglarger unit if such severance is otherwise appropriate.Severance of the group sought by Local No. 1 is opposed on the ad-ditional ground that employees in machine repair departments 19 and57 have skills in related crafts comparable to those of the employees intoolroom department 27, and a degree of interchangeability and inte-gration exists particularly between employees in department 57 anddepartment 27.Employees in the separately located and supervised toolroom de-partment 27 are engaged in making and repairing tools, dies, gages,jigs, instruments, and fixtures, and in attaching these items to andseeing that they operate properly with production machinery.Tool-room employees work to close tolerances from sketches and blueprints.Of 109 employees in the departments, 64 are tool- and die-makers and9 are apprentices.Others are skilled operators of various types of tool-room machinery.All parties agree that employees in the three departments are skilledin their respective lines.Employees in machine repair departments19 and 57 are predominantly machinists devoted to the making ofparts for, and the repair of, production machinery.Employees from1 The Intervenor is United Electrical, Radio and Machine Workers of America, and itsUnited Farm Equipment and Metal Workers, Local 109, UE, whose contract, as deter-mined by the Boardin the earlier decision(110 NLRB 1247), is not a bar to this pro-ceeding.2 The partiesrely uponAmerican Potash&Chemical Corporation,107 NLRB 1418, asapplied inElgin NationalWatch Company, Wadsworth Division,109 NLRB 273.3 Friden CalculatingMachine Co.,Inc., and MarehantCalculators, Inc.,110 NLRB 1618. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDoach department devote their skills to the specialty for which their re-spective departments are responsible.Occasionally,an employee fromdepartment27 or 57 may find the need for, and will use,a piece ofmachinerylocated in the other department.However, there is no in-terchange of employees or of work and any excess toolroom work is,farmed out ratherthansent to department57.Althoughthe basicapprentice program is the same, the last year of apprenticeship is de-votedto the specialtyof the departmentto which theapprentice is as-signed.This record established that departments 27 and 57 are notintegrated,nor are the employees interchanged.Although machin-ists and tool-and die-makers are in related crafts and may appropri-ately constitute a single unit,'the Board has held that a separatelylocated and supervised tool- and die-room may constitute a separatefunctionallydistinctand homogeneous departmental group.'Accord-ingly, we findthatemployees in department 27 constitute a grouphaving in the main such distinct craft skills thattheymay be sepa-rately represented apart from the existing multidepartmental unit ofmachinistsand related crafts.However,in view of the foregoing, weshall make no final unit determinationwithrespect to the toolroomemployees, but shall direct that the question concerning the represen-tation ofthese employeesbe resolved by separate secret ballot elections,in the following voting groups of employees of the Employer at theFarmallWorks atRock Island,Illinois :A. Allemployees in the machine repair department 57 and machinerepair department 19, excluding supervisors and all otheremployees.B. Alltoolroom employees,department 27, excluding supervisorsand all other employees."If a majority of the employees in voting group B select the unionseeking to represent them separately,these employees will be takento have indicated their desire to constitute a separate bargaining unitand theRegionalDirector conducting the election is instructed to issuea certification of representatives to the labor organization seeking andselected by the employees in that group for such unit,whichthe Boardin such circumstances finds to be appropriate for purposes of collec-tive bargaining.On the other hand, if a majority of the employeesin voting group B do not vote for the unionwhichis seeking to rep-resent them in a separate unit,that group will be appropriately in-cluded inthe unitdescribed in votinggroup Aand their votes willbe pooled with thosein votinggroup A.If the votes are pooled, theyd Cf. St. LouisCar Company,108 NLRB 1388, andSuperior Sleeprite Corporation,106.NLRB 228.5 SeeJohn Deere PlanterWorks of Deere&Company,107 NLRB 1497.Also see MoeLight, Inc.,109 NLRB 1013;Eaton Manufacturing Company,108 NLRB 1269.G Although Local No. 1 did notseek to include two laborers assigned to this departmentwe find they may not appropriatelybe excluded from a departmental unit.We have, ac-cordingly,included them in the voting group here established. LOUIS F. DOW COMPANY609are to be tallied in the following manner : The votes for the unionseeking the separate unit shall be counted among the valid votes cast,but neither for nor against the union seeking the more comprehensiveunit; all other votes are to be accorded their face value, whether forrepresentation by the union seeking the comprehensive unit, or forno union.The Regional Director conducting the election is instructedto issue a certification of representatives to the labor organizationselected by a majority of the employees in the pooled group, whichthe Board in such circumstances finds to be a single unit appropriatefor purposes of collective bargaining.[Text of Direction of Elections omitted from publication.].MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Direction of Elections.,Louis F. Dow COMPANYandBUILDING SERvIcE EMPLOYEES INTERNA-TIONAL LOCAL 64, AFL, PETITIONER.Case No. 18-RC-4399. Feb-ruary 14,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alan Bruce, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons :The Employer is a Minnesota corporation engaged in the manu-facture of good-will advertising products such as calendars, novelties,leather goods, and general printing.The Petitioner seeks a unit offour employees who perform janitor, watchmen, and maintenanceduties under the supervision of a janitor foreman.Although the Em-ployer does not dispute the appropriateness of the unit, he challengesthe authority of the Petitioner to represent three of these employeeswho he contends perform guard duties.One of the four employees petitioned for is a paper baler who usesa mechanical baler to bale waste paper. The Employer does not con-tend that he performs guard duties.However, there is some evidences111 NLRB No. 101.